\v\\

FILED

UNITED sTATEs DISTRICT coURT JUN - 6 2013
FoR THE DISTRICT oF CoLUMBIA cum U_S_ umw & Bankmpwy
courts mr me nistricr 01 columbia

Margie Brown, )
)

Plaintiff, )

l

v. ) Civil Action No.  " 3 

)

FBl, )
)

Defendant. )

)

MEMORANDUM OPlNION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiff’ s application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff, a District of Columbia resident, sues the FBI for monetary damages and
injunctive relief. The complaint arises out of an alleged investigation of plaintiff. Plaintiff
alleges that the FBI agents assigned to her case "have completely abused [their] power and
authority," and that she has been "a constant victim of slander, defamation of character and
exploitation . . . ." Compl. at 2. ln the prolix complaint, plaintiff alleges, among various
misdeeds, that the agents shared surveillance footage of her naked in a bathtub with news and
radio stations in Baltimore, Maryland, as well as with "Hollywood celebritys [sic]," and the
"entire world." Id. Plaintiff claims that the agents "turned my life into reality TV," and "went

over and beyond the call of duty to publicly humiliate and embarrass me." Id. at 2-3. Plaintiff
l

also alleges that she has "been called everything but the child of God." Id. at 2. The complaint
continues for many pages in this vein and includes wide-ranging allegations that have no logical
connection to the FBI. In the end, plaintiff wants this court to stop the FBl’s investigation and
surveillance and demands compensatory and punitive damages
The dubious allegations notwithstanding, jurisdiction is wanting for two basic reasons.

First, the FBI’s decision to investigate criminal activity is a discretionary act that is not subject to
judicial review. See Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 81 (D.D.C. 20lO)
(citing cases); Martinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008) (same). Second, a
claim for monetary damages against the United States (or a U.S. agency or agency component) is
cognizable for certain misconduct under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§
2671 et seq. Such a claim is maintainable, however, only after the plaintiff has exhausted
administrative remedies by "first present[ing] the claim to the appropriate Federal agency. . . ."
28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See GAF Corp. v. United
States, 818 F.2d 90l, 917-20 (D.C. Cir. 1987); Jackson v. United Stales, 730 F.2d 808, 809 (D.C.
Cir. 1984); Stokes v. U.S. Postal Service, 937 F. Supp. ll, 14 (D.D.C. l996). Since plaintiff has
not indicated that she exhausted her administrative remedies under the FTCA, this case will be
dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per
curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim] for
lack of subject matter jurisdiction."). A separate Order accompanies this Memorandum Opinion.

j ;A,WR_A»\

g l'lniied Stat€ls lji'§trict Judge
Dare; May l , 2013